Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Fainberg (Reg. No. 50441) on 6/21/2022.

The application has been amended as follows: 

Claim 1 (Currently-Twice-Amended): A display device, comprising: a base substrate; a display panel, located over the base substrate; and a moveable structure, located between the base substrate and the display panel, fixedly connected with the display panel, and slidably connected with the base substrate; wherein the display panel comprises: a plurality of pixel areas; and non-pixel areas located between the plurality of pixel areas; and the moveable structure is configured to control the display panel to do reciprocating motion with a preset cycle while the display panel performs displaying; wherein, a distance that the display panel moves in a single direction in the preset cycle is smaller than or equal to a width, in the single direction, of each of the non-pixel areas; the preset cycle is time spent by the display panel to do reciprocating motion once, and time that the display panel moves in the single direction in the preset cycle is equal to time that an image of the display panel is refreshed once;
wherein: the distance that the display panel moves in the single direction in the preset cycle is equal to a distance from a center of a pixel area to a center of a non-pixel area adjacent to the pixel area; and the pixel area and the non-pixel area adjacent to the pixel area display same content within one-frame time due to a visual persistence effect of human eyes.

Claim: 17 (Canceled)

Allowable Subject Matter
Claims 1-16 are allowable.

The following is an examiner’s statement of reasons for allowance: 
Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.
Regarding independent claim 1, patentability exists, at least in part, with the claimed features of “ a moveable structure, located between the base substrate and the display panel, fixedly connected with the display panel, and slidably connected with the base substrate; wherein the display panel comprises: a plurality of pixel areas; and non-pixel areas located between the plurality of pixel areas; and the moveable structure is configured to control the display panel to do reciprocating motion with a preset cycle while the display panel performs displaying; wherein, a distance that the display panel moves in a single direction in the preset cycle is smaller than or equal to a width, in the single direction, of each of the non-pixel areas; the preset cycle is time spent by the display panel to do reciprocating motion once, and time that the display panel moves in the single direction in the preset cycle is equal to time that an image of the display panel is refreshed once; wherein: the distance that the display panel moves in the single direction in the preset cycle is equal to a distance from a center of a pixel area to a center of a non-pixel area adjacent to the pixel area; and the pixel area and the non-pixel area adjacent to the pixel area display same content within one-frame time due to a visual persistence effect of human eyes.”
Huitema et al US Pub No. 20160037625-A1, POMBO et al US Pub  No. 20180180894-A1, as well as, Son et al US Pub No. 20180136468-A1, Lamb US Pub No. 20140198017-A1 are all cited as teaching some elements of the claimed invention including a control method and a head-mounted virtual display device. However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Amendment
Applicant’s amendment 04/27/2022 has been fully considered and finds the claims allowable with the examiner’s amendments.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCKSHANA D CHOWDHURY whose telephone number is (571)272-1602. The examiner can normally be reached M-F: 8 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINHEE LEE can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841